     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 1 of 22 PageID #:1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

Empire Industries Inc. and                    )
Your Global Warehouse LLC,                    )
                                              )
             Plaintiffs,                      )     Case No. 1:21-cv-3646
                                              )
             v.                               )     Related to Case
                                              )     No. 1:18-cv-00698
Winslyn Industries, LLC,                      )
The Fireclay Factory LLC, and                 )     Jury Trial Demanded
Niko (INT) Ltd.                               )
                                              )
             Defendants,                      )
                                              )

  PLAINTIFFS’ COMPLAINT FOR TORTIOUS INTERFERENCE WITH
 CONTRACT, UNJUST ENRICHMENT, BREACH OF CONTRACT, FRAUD,
         CIVIL CONSPIRACY, AND INJUNCTIVE RELIEF

      Plaintiffs Empire Industries Inc. and Your Global Warehouse LLC (collectively

“Empire”), by and through their attorneys, Husch Blackwell LLP, for their Complaint

against Defendants Winslyn Industries, LLC; Niko (INT) Ltd; and The Fireclay

Factory LLC, state as follows.

                                 INTRODUCTION

      1.     Based on discovery taken in a related action filed in this district (Case

No. 1:18-cv-00698, proceeding before the Honorable Matthew Kennelly), Empire

has uncovered a multi-year course of conduct by which Defendants Winslyn

Industries, LLC (“Winslyn”); Niko (INT) Ltd (“Niko”); and The Fireclay Factory LLC

(“Fireclay”) have conspired together to defraud Empire and conceal Niko an Fireclay’s




                                          1
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 2 of 22 PageID #:2




breach of an exclusivity agreement covering the manufacture of fireclay-style kitchen

sinks for Empire.

      2.     In mid-2016, Empire, Fireclay and Niko entered into an agreement by

which Niko and Fireclay would produce fireclay-style sinks to Empire’s specifications

on an exclusive basis. Fireclay and Niko further agree to manufacture molds in order

to make sinks for Empire and agreed to use these molds exclusively for Empire.

      3.     However, in contravention of this clearly and repeatedly stated

agreement, Fireclay began producing – and Niko joined Fireclay in marketing – sinks

made pursuant to Empire’s designs for others, making these sinks from the molds to

which Empire had exclusive rights. Fireclay and Niko then fraudulently denied that

they were breaching their agreement with Empire, repeatedly asserting that they

were not marketing or shipping Empire’s sinks to others, all while doing just that.

      4.     Winslyn became part of this scheme in early 2017, when Niko and

Fireclay marketed Empire’s sinks to Winslyn, along with their own, pre-existing

designs. After reviewing a stylish catalog of Fireclay designs, and a plain spreadsheet

of Empire designs, Winslyn chose Empire’s designs and undertook to become the sole

and exclusive distributor of Empire’s sinks for Fireclay and Niko.

      5.     Exploiting the absence of any strong supplier of fireclay-style sinks,

Winslyn then undertook to market Empire’s sinks to large United States-based

distributors, including Home Depot, Lowes, Ferguson, and Menards. The reaction of

these major distributors to Empire’s designs was immediate and strong. Thousands

of sinks were to be ordered.




                                          2
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 3 of 22 PageID #:3




      6.      As part of their joint marketing effort, Fireclay sent physical samples of

Empire’s sinks to Winslyn, placing them in interstate commerce and knowingly and

improperly transferring Empire’s property to Winslyn’s storage facilities located

within the geographical scope of the jurisdiction of the United States District Court

for the Northern District of Illinois. Winslyn then shipped these sinks around the

country, on at least six separate occasions (and probably many more), even after being

informed that the sinks belonged to Empire. Winslyn also shipped one of Empire’s

improperly obtained sinks to a third party, Imperial Pacific Trading (“IPT”), at some

point in or prior to August, 2017, with IPT returning this illicitly obtained sample to

Winlsyn’s warehouse located in this judicial district.

      7.      With strong demand indicated by multiple suppliers, Winslyn appears

to have looked forward to an extremely profitable business until June, 2017, when

Fireclay and Niko provided a picture of the sinks they proposed to send one of

Winslyn’s major prospective customers, Menards. The sink looked nothing like the

Empire-designed sinks Winslyn ordered and plainly would be unacceptable to

Menards or to other major customers expecting to buy Empire’s designs.

      8.      Winslyn demanded to know why Fireclay and Niko had changed their

design.    Fireclay and Niko representatives responded that the designs Winslyn

ordered, and molds required to make them, belonged to someone else and therefore

could not be supplied to Menards.




                                           3
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 4 of 22 PageID #:4




      9.     This disclosure fell like a bomb at Winslyn. Panicked calls ensued and

the Winslyn / Fireclay / Niko enterprise to market Empire’s sinks was thrown into

disarray.

      10.    In response to Winslyn’s demands, and in a desperate effort to save their

mutual business and make good on commitments made to Menards and others, Niko

and Fireclay determined that they would shift one aspect of Empire’s design by an

imperceptible amount (7.5 millimeters on sinks more than a half meter across), thus

claiming a “new design.”      Fireclay and Niko representatives assured Winslyn,

however, that this change would be imperceptible, both in marketing photographs

and to end consumers buying the resulting product. and, they continued to use the

mold components made for Empire to make these “new” sinks.

      11.    Notwithstanding the development of this “new” design, and even though

it had been informed of Empire’s exclusive rights, Winslyn thereafter continued to

retain and use one or more physical specimens of Empire’s sinks in its marketing

activities, knowing these sinks belonged to Empire.        And, contrary to its prior

representations that it was unaware that it was Empire specifically that had rights

to the sinks at issue, Winslyn even used Empire’s packaging in its efforts, distributing

pictures of boxes clearly labeled with Empire’s name (and its affiliate, Your Global

Warehouse), and its Olde London and Sutton Place brand labels.

      12.    When enjoined from selling this sinks, Winslyn, Niko and Fireclay

concocted a further plot to make additional minor adjustment to Empire’s sinks,

falsely representing to Judge Kennelly that they were using new molds to do so.




                                           4
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 5 of 22 PageID #:5




      13.    Following this multi-year enterprise of deception, Empire brings this

complaint for breach of contract, tortious inference with contract, unjust enrichment,

fraud, conversion, and conspiracy. In addition to requesting immediate injunctive

relief, Empire requests compensatory and punitive damages against Winslyn, Niko,

and Fireclay in amounts to be proven at trial, and requests that liability be imposed

on a joint and several basis.

                                     PARTIES

      14.    Plaintiff Empire Industries Inc. is a New Jersey corporation with its

principal place of business in Paterson, New Jersey. Since 1976, Empire has been in

the business of manufacturing and distributing high quality bathroom and kitchen

products to developers, home builders, and individual retail purchasers. Among other

products, Empire sells countertops, sinks, vanities, cabinets, mirrors, shower doors,

and a variety of kitchen and bathroom accessories. While based in the Northeast,

Empire is a national distributor of such products.

      15.    Plaintiff Your Global Warehouse LLC is a Florida limited liability

corporation that acts as Empire’s import agent.

      16.    Defendant Winslyn Industries, LLC is an Illinois limited liability

company with its principal place of business in Bartlett, Illinois. On information and

belief, Winslyn’s manager and members are residents and citizens of Illinois.

Winslyn also is in the business of selling certain kitchen accessories, including

kitchen sinks and oven fans. Based on Winslyn’s website (https://www.winslyn.com/),

Empire understands that Winslyn distributes such products on a national basis,

including through Home Depot, Walmart, and Amazon.com.


                                          5
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 6 of 22 PageID #:6




      17.    Defendants The Fireclay Factory LLC (of Fujairah, United Arab

Emirates) and Niko (INT) Ltd (of the United Kingdom) are affiliated companies in

the business of, possibly among other things, manufacturing, distributing, and

marketing certain models of fireclay-style sinks.

      18.    While Empire is not aware of the specific corporate arrangement

between Fireclay and Niko, they appear to act as alter egos of each other, with

representatives of each acting as agents for both. (For example, Niko’s Tony Wood

appears to act on behalf of both Niko and Fireclay, while Fireclay’s Peter Shilling

appears also to have authority to act for Niko.)

                          JURISDICTION AND VENUE

      19.    The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the matter in controversy exceeds the sum of $75,000, exclusive of costs and

interest, and there is complete diversity of citizenship between the parties.

      20.    Pursuant to 28 U.S.C. § 1391, venue is proper in this judicial district

because a substantial portion of the events giving rise to the claims at issue occurred

in this judicial district. Among other things:

             a.     Winslyn, Niko, and Fireclay do business in this district, shipping

                    numerous sinks here;

             b.     Niko and Fireclay breached their obligations to Empire in this

                    district by shipping Empire’s sinks to Winslyn and conspiring

                    with Winslyn to subvert Empire’s rights and fraudulently

                    concealing their various breaches of duties owed to Empire;




                                           6
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 7 of 22 PageID #:7




             c.       Winslyn has acquired and distributed products interfering with

                      Empire’s relationship with Fireclay in this district and Fireclay

                      has supplied those products in this district; and

             d.       Winslyn has negotiated agreements giving rise to this dispute

                      within this district.

      21.    While Fireclay and Niko are not United States companies, they have

subjected themselves to jurisdiction in this judicial district by, among other things,

(1) purposely availing themselves of the privilege of conducting commercial and other

activities here; (2) marketing Empire’s sink designs to one or more persons and

entities in this judicial district, thereby breaching their agreements to Empire in this

district; (3) engaging in extensive negotiations with parties in this district, including

through hundreds of emails and dozens of phone calls directed toward this district;

(4) participating in a conspiracy to defraud that was and is centered in this district;

and (5) shipping Empire’s property, and other property, to this district and concealing

that property here.

                        FACTS COMMON TO ALL COUNTS

      22.    In and following July, 2016, Empire entered into agreements with

Fireclay and Niko whereby Empire provided Fireclay and Niko with exclusive,

proprietary designs for certain models of kitchen sinks. Niko and Fireclay agreed to

produce these sinks for Empire on an exclusive basis.

      23.    Empire’s expectation was that this contractual relationship would yield

net profits to Empire of around $3 million per year, of which it assigned a portion to

Your Global Warehouse.


                                              7
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 8 of 22 PageID #:8




      24.    In and around February and March, 2017, Fireclay provided a glossy,

stylish catalog of its own sinks to Winslyn, along with a Microsoft Excel spreadsheet

containing pictures of Empire’s sink designs. In response, Winslyn expressed its

interest in marketing Empire’s sinks to various North American distributors.

      25.    Fireclay and Niko then provided numerous pictures of Empire’s sinks,

and other marketing materials provided to it by Empire, to Winslyn for the purpose

of marketing Empire’s sinks to Winslyn’s potential customers. In addition, in and

around March and April, 2017, Winslyn ordered certain of Empire’s Olde London and

possibly Sutton Place sinks from Fireclay. Fireclay then shipped these sinks, directly

or indirectly, to Winslyn’s warehouse in Bartlett, Illinois.

      26.    While Empire’s efforts to market its sinks were fouled by Fireclay’s

diversion of its attention and efforts to facilitate Winslyn’s marketing campaign,

Winslyn’s efforts proceeded spectacularly.

      27.    On June 2, 2017, Winslyn informed Fireclay of a major win – Menards,

one of the largest retailers of home products in North American, had awarded

Winslyn “its business.” Other major distributors, such as Ferguson and Home Depot,

followed, preliminarily committing to market Empire’s sinks on their websites and in

their stores. Thousands of sink sales and millions in profit were to be expected.

      28.    However, once it came close to the time to start shipping product,

Fireclay dropped a series of bombshells.

      29.    First, on June 19, 2017 – only weeks after Menard’s decided to acquire

Empire’s sink designs – Fireclay sent Winslyn a picture of the sink style it intended




                                           8
     Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 9 of 22 PageID #:9




to ship to Menards. Shockingly, the picture bore no resemblance to the Empire sinks

Winslyn previously promised to supply to Menards and others.

      30.    Confronted with the fact that its last-minute attempt to comply with its

obligations to Empire was foiled when Winslyn rejected Fireclay’s alternative design,

Fireclay and Niko dropped their second bomb on Winslyn: The sink design Winslyn

(and Menards, Ferguson, and others) ordered belonged to another customer.

      31.    A crisis ensued, with multiple panicked conference calls and emails

exchanged. In the course of this unfolding disaster, Winslyn, Niko, and Fireclay

embarked on a new and entirely fraudulent scheme. In a desperate effort to save

their mutual business, and to make good on commitments made to Menards and

others, Winslyn, Niko, and Fireclay determined that they would shift one aspect of

Empire’s design by an imperceptible amount, thus claiming a “new design.”

      32.    Fireclay’s Peter Shilling and Niko’s Peter Wood assured Winslyn,

however, that this change would be imperceptible, both in marketing photographs

being provided to Winslyn’s potential distributors, such as Menards, and to end

consumers buying the resulting product.

      33.    And, although molds would normally take months to design, Fireclay

was able to cut off that issue by using the mold forms and supporting infrastructure

already set up for Empire – molds that Fireclay and Niko committed to using only for

Empire. Using five of the six pieces necessary to form a mold, and numerous custom

supporting parts previously made for, and belonging to, Empire, Fireclay simply




                                          9
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 10 of 22 PageID #:10




swapped out the front piece of its Empire molds and created a “new” sink

indistinguishable from its prior sink.

      34.    Notably, neither Winslyn, nor Niko, nor Fireclay appears ever to have

considered informing Empire of their marketing of Empire’s designs.

      35.    Indeed, rather than repudiate any contractual obligations to Empire,

Fireclay and Niko, acting through Messrs. Shilling and Wood, repeatedly affirmed

their contractual commitments throughout this time, promising to remedy Fireclay’s

production deficiencies, to ship product in the quantity and quality demanded by

Empire, and to refrain from selling Empire’s sink designs to others.

      36.    Indeed, Niko at one point requested a Letter of Intent from Empire in

order to evidence to creditors that Fireclay would have sufficient future demand to

justify investment in new kilns, representing that Niko and Fireclay would rely on

Empire’s future business to expand their production capacity, supposedly for

Empire’s benefit. Empire’s affiliate Your Global Warehouse provided the requested

Letter of Intent in reliance on the representations made by Messrs. Wood and Shilling

that Fireclay would only sell Empire’s sinks to Empire.

      37.    However, concurrently with providing Empire’s sinks to Winslyn,

Fireclay was having extended difficulties fulfilling orders made by Empire. Fireclay

and Niko breached numerous contractual commitments to ship sinks in the

quantities and at the quality requested by Empire, hindering Empire’s ability to

market its designs. Meanwhile, Fireclay and Niko were facilitating Winslyn’s efforts

to sell the very same designs to other customers.




                                         10
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 11 of 22 PageID #:11




      38.    Niko in particular breached its exclusively obligations to Empire by

directly facilitating Fireclay’s marketing of sinks to Winslyn, in this district, in

particular by assuring Winslyn that there would be no perceptible difference between

Empire’s sinks and the sinks produced by Fireclay for Menards.

      39.    Becoming suspicious, Empire’s representative and principal, Jacob

Goren, travelled to Fireclay’s factory in Fujairah, United Arab Emirates, on

November 18, 2017.

      40.    There, he observed nearly identical copies of Empire’s sinks being

prepared for shipment. While these sinks exhibited a slight change in the front, or

apron, portion of the sinks, they otherwise appeared to have been fired using the mold

parts that had been created for Empire.

      41.    Incensed that Fireclay would go into competition with him as to his own

sink models, and use Empire’s molds and the production capacity that Empire in

essence had paid for, Mr. Goren demand to know where the sinks were being shipped.

      42.    Fireclay’s representative specifically denied that any such sinks were

being shipped to North America and reaffirmed Fireclay’s and Niko’s commitment

that they would not sell sinks based on Empire’s designs to other parties.

      43.    Notwithstanding that Winslyn has been aware of Empire’s exclusive

contractual relationship with Fireclay and Niko since at least June 19, 2017, if not

earlier, Winslyn continued to market Empire’ sink design, use Empire sinks as

product exemplars, and convert Empire sinks and other property, including product

packaging, to its own use.




                                          11
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 12 of 22 PageID #:12




       44.    In addition to marketing Empire’s sinks to Menards, Winslyn and IPT

engaged in negotiations regarding the sale of Empire’s sinks in August and

September, 2017.

       45.    By October, 2017, IPT appears to have acquired at least two orders of

Empire’s sinks directly from Fireclay

       46.    Concerned that IPT’s direct purchase and sale of Empire’s sinks from

Fireclay would undercut Winslyn’s pricing (which itself would undercut Empire’s

pricing), Winslyn negotiated for and obtained, by October 17, 2017, an agreement

with Fireclay and Niko whereby Winslyn would become the sole supplier of Empire’s

sinks to IPT and by which Fireclay agreed not to ship such sinks directly to IPT.

       47.    On June 21, 2018, Judge Kennelly Court enjoined “Winslyn Industries,

LLC and anyone affiliated or acting in concert with it … from purchasing, marketing,

or selling sinks obtained from The Fireclay Factory, LLC based on plaintiff Empire

Industries, LLC's Olde London and Sutton Place designs.”

       48.    On July 6, 2018, the Court modified its order to apply to “sinks obtained

from The Fireclay Factory, LLC with a design that is identical to or visually

indistinguishable from plaintiff Empire Industries, LLC's Olde London and Sutton

Place designs.”

       49.    At the time of the Court’s order, multiple shipping containers,

containing hundreds of fire-clay style sinks, were en route to Winslyn’s warehouse in

Bartlett, Illinois.




                                          12
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 13 of 22 PageID #:13




       50.    Winslyn claims to have accepted delivery of one of these containers,

which it asserts has been moved to a third-party storage location. Winslyn also

claims to have refused delivery of two other containers and to lack knowledge as to

their disposition.

       51.    Notwithstanding its October, 2017, agreement that it would not sell

sinks directly to IPT, Fireclay either redirected Winslyn’s containers to IPT or sent

additional containers to IPT directly.

       52.    Concurrently with redirecting at least two of Winslyn’s containers of

Empire sinks to other retailers for sale in the United States, in direct violation of the

Court’s June 21, 2018 order, Winslyn, Niko and Fireclay have engaged in extensive

negotiations and planning in an effort to continue to market and sell modified

versions of Empire’s sinks in the United States notwithstanding the Court’s June 21,

2018 order in an effort to build on and preserve relationships previously and unjustly

built on Empire’s original sinks.

       53.    Empire therefore brings this complaint seeking injunctive relief and

monetary damages against Winslyn, Niko, and Fireclay.

                                 COUNT I:
                TORTIOUS INTERFERENCE WITH CONTRACT
                  (Your Global Warehouse Against Winslyn)

       54.    Empire and Your Global Warehouse incorporate paragraphs 1 through

53 as if fully set forth in this Count I.

       55.    Empire and Your Global Warehouse (directly or as a third-party

beneficiary) have valid and enforceable agreements with Fireclay and Niko whereby




                                            13
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 14 of 22 PageID #:14




Fireclay and Niko have agreed to produce sinks pursuant to Empire’s proprietary

designs exclusively for Empire.

      56.    Empire and Your Global Warehouse (directly or as a third-party

beneficiary) also have valid and enforceable agreements with Fireclay and Niko

whereby Fireclay was to produce sinks using Empire’s molds exclusively for Empire.

      57.    Winslyn has been aware of the foregoing agreement and obligations

since at least June 19, 2017, and has subsequently been informed of the agreement

between Empire, on the one hand, and Fireclay and Niko on the other, by both Empire

itself and by communications between attorneys for Empire and Winslyn. Winslyn

also has been informed of this agreement by Fireclay and Niko.

      58.    Winslyn has interfered with the foregoing agreement by: (1) obtaining

sinks fired in Empire’s molds; (2) contracting for and acquiring sinks based on

Empire’s proprietary designs; (3) inducing Fireclay and Niko to supply sinks to

Winslyn in violation of their contractual obligations to Empire; (4) falsely

representing to Empire that the sinks produced by Fireclay were made pursuant to

designs previously marketed by Winslyn or pursuant to designs that differ from those

made for Empire; (5) contracting to sell sinks based on Empire’s proprietary designs

to third parties; and (6) refusing to repudiate these contracts.

      59.    Empire and Your Global Warehouse (acting as Empire’s import agent)

have been damaged by Winslyn’s conduct, and will continue to be damaged in the

future, by virtue of: (1) its sale of sinks based on Empire’s designs; (2) disruption of

Empire’s supply; (3) frustration of Empire’s ability to obtain market share; (4)




                                          14
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 15 of 22 PageID #:15




dilution of the value of Empire’s proprietary designs; and (5) increased expenses

associated with alternative supplies, all resulting in decreased sales, increased

expenses, and reduced overall net profits that may exceed several million dollars a

year for the foreseeable future.

          60.   As a direct and proximate cause of the foregoing tortious interference

with their exclusivity agreements, Empire and Your Global Warehouse have suffered

monetary damages in an amount that exceeds $75,000.00, exclusive of costs and

interest.

          61.   As a direct and proximate cause of the foregoing tortious interference,

Empire and Your Global Warehouse have suffered and will continue to suffer an

irreparable injury for which it has no adequate remedy at law.

          Wherefore, Plaintiffs respectfully requests that the Court grant the following

relief:    (a) award temporary and thereafter permanent injunctive relief against

Winslyn requiring it to stop utilizing Empire’s proprietary sink designs; (b) award

compensatory damages against Winslyn in an amount in excess of $75,000.00; and

(c) award all other relief that this Court deems just and proper.

                   COUNT II: UNJUST ENRICHMENT
 (Empire against Niko and Your Global Warehouse against all Defendants)

          62.   Empire and Your Global Warehouse incorporate paragraphs 1 through

60- as if fully set forth in this Count II.

          63.   Winslyn, Niko, and Fireclay have knowingly and intentionally marketed

sinks designed by Empire, obtained physical copies of those sinks, and used their

improperly obtained sinks to develop their fireclay lines of kitchen sinks.



                                              15
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 16 of 22 PageID #:16




Collectively, they have sold hundreds, if not thousands, of sinks which – while some

may have been slightly modified – were either identical to or intended to look just

like Empire’s sinks. In doing so, Winslyn, Niko, and Fireclay have been able to

develop and capitalize on the good will built – not through their own efforts,

intellectual property, or designs – but on the back of Empire’s efforts.

       64.    Winslyn, Niko, and Fireclay thereby have obtained substantial benefits

at Empire’s expense that they cannot justly retain, including, specifically, their gross

profit on the sale of Empire’s sinks and sink designs.

       Wherefore, Plaintiffs respectfully requests that the Court direct Winslyn,

Fireclay, and Niko to account for, and forfeit, their gross profit on all sales of fireclay

style sinks acquired made using Empire’s designs or molds.

         COUNT III (AGAINST FIRECLAY): BREACH OF CONTRACT

                           (Empire against Niko and
               Your Global Warehouse against Niko and Fireclay)

       65.    Empire and Your Global Warehouse incorporate paragraphs 1 through

64 as if fully set forth in this Count III.

       66.    Empire and Your Global Warehouse (directly or as a third party

beneficiary) have valid and enforceable agreements with Fireclay and Niko whereby

Fireclay and Niko have: (1) agreed to produce sinks pursuant to Empire’s designs

exclusively for Empire and Your Global Warehouse and (2) to supply Empire’s sinks

solely to Empire and Your Global Warehouse.




                                              16
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 17 of 22 PageID #:17




      67.    Fireclay and Niko have breached the foregoing agreement by

contracting to supply and supplying Empire’s sinks, sink designs, and marketing

material to Winslyn in violation of their contractual obligations to Empire.

      68.    Empire has been damaged by Fireclay’s and Niko’s conduct, and will

continue to experience damages in the future, by virtue of: (1) Winslyn’s sale of

Empire’s sinks; (2) disruption of Empire’s supply; (3) frustration of Empire’s ability

to obtain market share; (4) dilution of the value of Empire’s proprietary designs; and

(5) increased expenses associated with alternative supplies, all resulting in decreased

sales, increased expenses, and reduced overall net profits that may exceed several

million dollars a year for the foreseeable future.

      69.    As a direct and proximate cause of Fireclay’s breach of Empire’s

agreement, Empire and Your Global Warehouse have suffered monetary damages in

an amount that exceeds $75,000.00, exclusive of costs and interest.            Empire’s

damages include its own lost profits and those assigned to Your Global Warehouse.

      70.    As a direct and proximate cause of Fireclay’s breach of Empire’s

agreement, Empire and Your Global Warehouse have suffered and will continue to

suffer an irreparable injury for which they has no adequate remedy at law.

      Wherefore, Plaintiffs respectfully request that the Court grant the following

relief: (a) award temporary and thereafter permanent injunctive relief against

Fireclay and Niko requiring that they stop supplying Empire’s sinks to Winslyn or

anyone else other than Empire; (b) award compensatory damages against Fireclay




                                          17
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 18 of 22 PageID #:18




and Niko in an amount in excess of $75,000.00; and (c) award all other relief that this

Court deems just and proper.

                             COUNT IV: FRAUD
                          (Empire against Niko and
              Your Global Warehouse against Niko and Fireclay)

       71.    Empire and Your Global Warehouse incorporate paragraphs 1 through

70 as if fully set forth in this Count IV.

       72.    Fireclay and Niko, through their principals Messrs. Shilling and Wood,

have repeatedly represented to and assured Empire that they would not sell, and

were not selling, Empire’s sinks to anyone other than Empire.            Fireclay has

specifically asserted that is was not selling the “new” designs concocted by Niko and

Fireclay, and Winslyn’s demand, in North America.

       73.    These representations have been made in writing and orally, including

by Fireclay’s representative Peter Shilling on or around November 18, 2017 in the

course of Empire’s inspection of Fireclay’s factory in Fujairah, United Arab Emirates,

and in writing.

       74.    These representations have now been proven false.         In fact, after

contracting with Empire, in 2017, Fireclay and Niko engaged in communications with

Winslyn to supply Winslyn with Empire’s sinks and, thereafter, Fireclay and Niko

did supply Winslyn with Empire’s sinks by shipping those sinks to Winslyn in Illinois.

Niko specifically assured Winslyn that these sinks would appear no different than

Empire’s designs, thus breaches its own obligations and directly aiding and abetting

Fireclay’s breaches of its obligations by directing communications facilitating these




                                             18
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 19 of 22 PageID #:19




breaches to Winslyn in Illinois, thus facilitating if not directing Fireclay’s breaches

in this district.

       75.    But for Fireclay’s and Niko’s representation to Empire that Fireclay

would not sell or supply Empire’s sinks or sink designs to anyone but Empire, Empire

would not have disclosed Empire’s sink designs to Fireclay and neither Empire nor

Your Global Warehouse would have relied on or continued to rely on Fireclay as a

supplier, made payments to Fireclay and Niko, or authorized Fireclay and Niko to

represent that Empire’s orders could justify financing for factory expansion to satisfy

Empire’s expected future demand.

       76.    Empire and Your Global Warehouse have been damaged by Fireclay’s

conduct, and will continue to experience damages in the future, by virtue of: (1)

Winslyn’s sale of Empire’s sinks and sinks intended to look like Empire’s sinks; (2)

disruption of Empire’s supply; (3) frustration of Empire’s ability to obtain market

share; (4) dilution of the value of Empire’s proprietary designs; and (5) increased

expenses associated with alternative supplies, all resulting in decreased sales,

increased expenses, and reduced overall net profits that may exceed several million

dollars a year for the foreseeable future.

       77.    As a direct and proximate cause of Fireclay’s fraud, Empire has suffered

monetary damages in an amount that exceeds $75,000.00, exclusive of costs and

interest.




                                             19
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 20 of 22 PageID #:20




          78.   As a direct and proximate cause of their breaches of Empire’s

agreement, Niko and Fireclay have caused Empire and Your Global Warehouse to

suffer continuing irreparable injury for which it has no adequate remedy at law.

          Wherefore, Plaintiffs respectfully request that this Court grant the following

relief:    (a) award temporary and thereafter permanent injunctive relief against

Fireclay and Niko requiring that they stop supplying Empire’ sinks to Winslyn or

anyone else other than Empire; (b) award compensatory and punitive damages

against Fireclay and Niko in an amount in excess of $75,000.00; and (c) award all

other relief that this Court deems just and proper.

                          COUNT VII: CIVIL CONSPIRACY

                             (Empire against Niko and
                   Your Global Warehouse against all Defendants)

          79.   Empire and Your Global Warehouse incorporate paragraphs 1 through

78 as if fully set forth in this Count VII.

          80.   As set forth in the foregoing counts, Fireclay, Winslyn, and Niko have

implemented and administered a common scheme to (a) interfere with Empire’s

contractual rights and those of Your Global Warehouse; (b) unjustly obtain benefits

from Empire’s designs and sinks produced in molds belonging to Empire and Your

Global Warehouse; (c) breach the exclusivity agreement entered into between

Fireclay and Niko, on the one hand, and Empire and Your Global Warehouse, on the

other; (d) further Fireclay’s and Niko’s fraudulent scheme to appropriate Empire’s

sinks and sink designs for their own benefit; and (3) attempt to evade the effect of the

Court’s June 21, 2018 order and dispose of inventory subject to that order .



                                              20
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 21 of 22 PageID #:21




      81.    In implementing this scheme, Fireclay, Winslyn, and Niko have

additionally used unlawful means –             including, but not limited to, the

misrepresentations, omissions, and concealments of material facts set forth above –

to obtain the foregoing ends.

      82.    Empire and Your Global Warehouse have been damaged by Defendants’

conduct, and will continue to experience damages in the future, by virtue of: (1)

Defendants’ sale of sinks based on Empire’s designs; (2) disruption of Empire’s

supply; (3) frustration of Empire’s ability to obtain market share; (4) dilution of the

value of Empire’s proprietary designs to Empire and Your Global Warehouse; and (5)

increased expenses associated with alternative supplies, all resulting in decreased

sales, increased expenses, and reduced overall net profits that may exceed several

million dollars a year for the foreseeable future.

      83.    As a direct and proximate cause of Defendants’ conspiracy against

Empire and Your Global Warehouse, Empire and Your Global Warehouse have

suffered monetary damages in an amount that exceeds $75,000.00, exclusive of costs

and interest and has suffered and will continue to suffer an irreparable injury for

which it has no adequate remedy at law.

      Wherefore, Plaintiff Empire Industries Inc. respectfully requests that this

Court grant the following relief: (a) award temporary and thereafter permanent

injunctive relief against Fireclay, Niko and Winslyn by requiring that they cease the

sale of sinks based on Empire’s designs or made from Empire’s molds; (b) award

compensatory and punitive damages against Fireclay, Winslyn, and Niko, on a joint




                                          21
    Case: 1:21-cv-03646 Document #: 1 Filed: 07/09/21 Page 22 of 22 PageID #:22




and several basis, in an amount to be determined at trial; and (c) award all other

relief that this Court deems just and proper.


Dated: July 9, 2021                    HUSCH BLACKWELL LLP

                                       /s/ Anders C. Wick
                                       Anders C. Wick (ARDC #6274319)
                                       120 South Riverside Plaza, Suite 2200
                                       Chicago, IL 60606
                                       Phone: (312) 655-1500
                                       Facsimile: (312) 655-1501
                                       anders.wick@huschblackwell.com

                                        Counsel for Plaintiffs Empire
                                        Industries, Inc. and Your Global
                                        Warehouse, LLC




                                         22
